Citation Nr: 1134577	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  95-37 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for labyrinthitis with tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, and had periods of active duty for training (ACDUTRA) and inactive duty for training active duty for training (INACDUTRA) with the Puerto Rico National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a September 1994 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), denying entitlement to service connection for labyrinthitis with tinnitus.  A timely appeal was noted from that decision.  

In October 2008, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for a VA examination.  The remand orders requested that the examiner review the claims folder and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed labyrinthitis and/or tinnitus had its onset during the Veteran's period of active service.  The remand further requested that any opinion be reconciled with a January 1993 letter from Dr. R.G., stating that he had treated the Veteran for Eustachian tube dysfunction in December 1990, during his period of active service.  Pursuant to the Board's remand, an ear disease examination was conducted in March 2010, and an audiological examination was conducted in April 2010.  Both examiners found that there was no clinical evidence of either labyrinthitis or tinnitus.  Although neither examination report provided the requested etiology opinion, the need for such an opinion is not necessary in light of the findings of no current disability.  The Board further notes that Dr. R.G.'s letter regarding his treatment of the Veteran for Eustachian tube dysfunction during active service was noted by the March 2010 examiner.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  





FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has labyrinthitis or tinnitus that had its clinical onset in service or is otherwise related to his service.


CONCLUSION OF LAW

Labyrinthitis with tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2003, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  In July 2007, the Veteran was notified of the way initial disability ratings and effective dates are established. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable rating decision on a claim for VA benefits.  In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim.  The duties to notify and assist have been met.

Service Connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran claims service connection for labyrinthitis with tinnitus, which he asserts had its onset during his period of active service.  Service treatment records reflect treatment for "an ear complaint" in March 1991, while on active duty.  The Veteran has also submitted several statements from his fellow servicemembers, indicating that the Veteran reported for sick call for "earaches" during his period of active duty.

Post-service medical evidence includes a December 1991 Report of Medical History reflecting "current treatment for otitis."  An August 1992 Report of Medical History documented a complaint ringing in the ears upon swallowing.  In October 1992, the Veteran reported pain in the right ear.  

In January 1993, a private physician, Dr. Roberto Gonzalez, submitted a letter stating that he had treated the Veteran for Eustachian tube dysfunction in December 1990, while he was on active duty.  Dr. Gonzalez's letter did not elaborate on the nature of Eustachian tube dysfunction or its symptomatology.  On VA audiology examination in March 1993, the Veteran reported bilateral tinnitus.  An audiogram showed hearing within normal limits.  The Veteran also reported bilateral tinnitus during a March 1993 VA general medical examination.  Eustachian tube dysfunction and "labyrinthitis with tinnitus" were diagnosed; however, this was apparently based on clinical history, since examination of the ears was essentially normal.  

A November 1994 statement from Dr. Fernando Coya states that Dr. Coya had treated the Veteran for "otic noise" and an inflamed tympanum since June 1991.  Dr. Coya did not elaborate on the nature of any disease process that might be causing the Veteran's symptoms.  The Veteran reported tinnitus in a private treatment record dated December 1995;however, since that time, the Veteran has not received any clinical treatment for tinnitus or any other ear disease.  There were no complaints of tinnitus during a May 1996 private evaluation.  No ear diseases, including labyrinthitis or tinnitus, are listed on the Veteran's problem list from the Ponce (Puerto Rico) Outpatient Clinic.  A private evaluation dated November 2004 showed no evidence of ear disease.  

The Veteran received VA ear disease and audiological examinations in March 2007.  The ear disease examination noted the Veteran's report of hearing loss and ringing in the ears since his discharge from active service.  Dr. Gonzalez's statement that he treated the Veteran for Eustachian tube dysfunction during his active service was noted.  A physical examination of the Veteran's ears was normal.  There was no active ear disease.  No dizziness was reported; however, the Veteran did assert that he had occasional episodes of "blackout."  An ENG was normal.  The diagnosis was normal hearing bilaterally.  The examiner opined that the Veteran did not have labyrinthitis or tinnitus, and that "past and present examinations are completely normal."  

During his VA audiological examination in March 2007, the Veteran reported a history of intermittent tinnitus.  An audiogram showed normal hearing bilaterally.  There was good mobility of the tympanic membrane, normal middle ear pressure, and present acoustic reflexes bilaterally.  Videonystagmography (VNG) showed a normal study of the peripheral and central vestibular symptoms.  

On VA ear disease examination in March 2009, the claims folder was reviewed.  The examiner noted Dr. Gonzalez's statement that he had treated the Veteran in December 1990 for Eustachian tube dysfunction.  During the physical examination, the Veteran reported a history of "noise in the ears while swallowing and occasional dizziness."  Examination of the ears was normal.  The Veteran's normal audiograms and normal VNG in March 2007 were also noted.  The examiner found that, based upon the normal VNG and audiograms, he could not render a diagnosis of labyrinthitis or tinnitus.  

During an April 2009 audiological examination, the Veteran did not report tinnitus or hearing difficulty.  An audiogram showed normal hearing bilaterally.  Tympanometry results showed adequate middle ear pressure, tympanic mobility and cochlear function.  The examiner found that there was no evidence of labyrinthitis, and the Veteran did not report tinnitus during the examination.  

On review, the Board notes that there were findings of Eustachian tube dysfunction, ear infections and ear pain in service; however, these disorders appear to have resolved with no chronic residuals.  There were no findings of labyrinthitis or tinnitus during service, although the Veteran was treated for other ear-related complaints.  Although the Veteran reported experiencing tinnitus on VA examinations in March 1993, hearing was normal and a physical examination of the Veteran's ears on general medical examination showed no abnormalities.  "Otic noise" and an inflamed tympanum since January 1991 were reported by Dr. Fernando Coya in November 1994; however, the physician did not elaborate on the nature of any disorder causing these symptoms.  The Veteran has not been clinically treated for any ear disease since 1995.  VA ear disease and audiological examinations conducted in March 2007 and March-April 2009 found no evidence of labyrinthitis, tinnitus, hearing loss or any other disease of the ear.  VNG testing conducted in March 2007 showed a normal peripheral and central vestibular system.  The VA examinations were based on a review of the record and physical examination of the Veteran.  The examiners are medical professionals and competent to render opinions on the nature and etiology of ear disease.  Upon review, the Board finds that a clear preponderance of the evidence is against a finding that the Veteran has labyrinthitis, tinnitus, or any other ear disease that had its clinical onset during service.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran as to in-service incurrence of his disorder and continuity of symptomatology from service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to attest to his observations of ringing in the ears and ear pain.  Layno; 38 C.F.R. § 3.159(a)(2).  However, neither the Veteran nor his fellow servicemembers, who testified that the Veteran received treatment for "earache" during service, are competent to diagnose labyrinthitis or any other ear disease, or render an opinion as to the cause or etiology of any of his current disabilities because they do not have the requisite medical expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Labyrinthitis is not a disability that may be diagnosed by its unique and readily identifiable features and without specialized testing.  The Veteran's contentions that he has labyrinthitis related to service are outweighed by the medical evidence which reflects that he does not have this disorder.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claimant is competent to diagnose tinnitus because its unique and readily identifiable features, namely ringing in the ears, are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court has also held that a claimant need only have tinnitus at the time a claim is filed, even if the disorder has since resolved, in order to satisfy the current disability requirement in a claim of service connection.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the Board finds that the Veteran's assertions that he has tinnitus are not consistent with the medical evidence of record.  Although the Veteran was treated for ear pain and Eustachian tube dysfunction, there are no references to ringing in the ears during his period of active service.  A December 1991 Report of Medical History shows evidence of treatment for otitis (ear infection); however, there are no references to tinnitus in the report.  There is no mention of ringing in the ears until August 1992, over a year after the Veteran's discharge from active service, and even then the Veteran reported only that he had ringing in the ears upon swallowing.  The Veteran did report tinnitus on VA examinations in 1993 and on VA clinical evaluation in December 1995; however, there is no evidence of clinical treatment for tinnitus at any time after December 1995.  No objective evidence of tinnitus could be found on VA examinations in 2007 or 2009.  The March 2009 VA examiner noted the complaints of noise in the ears when swallowing, but did not render a diagnosis of tinnitus, suggesting that this ear noise was not actually tinnitus.   

The Veteran did not report ringing in the ears until 1992, over a year after his discharge from active service, and did not seek treatment for the disorder at any time after 1995.  The Board finds it unlikely that the Veteran experienced symptoms of tinnitus during service but did not report them, particularly when the service treatment records reflect treatment for ear pain and Eustachian tube dysfunction.  The Board also finds that the Veteran's reports of a continuity of tinnitus symptomatology since service are not consistent with the evidence of record, which shows a handful of subjective complaints of tinnitus from 1992 to 1995, with normal findings on examination, no reports of treatment for tinnitus since 1995, and normal examinations in 2007 and 2009.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to a current disability, in-service incurrence and continuity of symptomatology lacks credibility and is therefore of limited probative value here.

The Board is charged with weighing the positive and negative evidence; resolving doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, the medical opinions and the lay evidence presented by the Veteran, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran has labyrinthitis with tinnitus that is causally related to active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Service connection for labyrinthitis with tinnitus is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


